      Case 4:21-cv-00690-BJ Document 1 Filed 05/27/21                Page 1 of 3 PageID 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                               FORTH WORTH DIVISION

KAWANA HUNTER,                                    §
         Plaintiff,                               §
                                                  §
VS.                                               §              Civil Action No. 4:21-cv-690
                                                  §
HOME DEPOT U.S.A., INC.,                          §
         Defendant.                               §

             DEFENDANT HOME DEPOT U.S.A., INC.’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Defendant Home Depot U.S.A., Inc. ("Home Depot"), who files this its

Notice of Removal, on the basis of diversity jurisdiction, and would show the Court as follows:

        1.      Home Depot is the Defendant in a civil action pending in Hood County, Texas,

entitled Kawana Hunter vs. Home Depot U.S.A., Inc.; Cause No. C2021046 (hereinafter referred

to as the "State Court Action"). An Index of Documents Filed with the Notice of Removal is

attached hereto as Exhibit "A," and true and correct copies of all process, pleadings, and orders

served upon Home Depot in the State Court Action are attached hereto as Exhibit “B,” as

required by 28 U.S.C. §1446(a).

        2.      The State Court Action was filed on March 31, 2021. Home Depot was served

with Plaintiff’s Original Petition on April 28, 2021.

        3.      Plaintiff Kawana Hunter is and was at the time of suit filing a citizen of the State

of Texas.

        4.      Home Depot is and was a corporation incorporated under the laws of the State of

Delaware with its principal place of business in Atlanta, Georgia. Home Depot is and was,

therefore, a citizen of the State of Delaware and Georgia.
     Case 4:21-cv-00690-BJ Document 1 Filed 05/27/21                  Page 2 of 3 PageID 2



       5.      Consequently, the district courts of the United States have original jurisdiction

over this action based on completely diversity of citizenship amongst and between the parties, in

that Plaintiff, on the one hand, and Home Depot, on the other hand, are now, and were at the time

this action commenced, diverse in citizenship from each other.

       6.      The amount in controversy in the State Court Action is in excess of $250,000.00

but not more than $1,000,000.00. Accordingly, the State Court Action is within the original

jurisdiction of this Court pursuant to 28 U.S.C. §1332, as it is a civil action wholly between

citizens of different states, and, the amount in controversy is in excess of the Court’s

jurisdictional minimum for diversity cases.

       7.      Under 28 U.S.C. §1446(a), venue of the removed action is proper in this Court as

it is the district embracing the place where the State Court Action is pending.

       8.      Pursuant to 28 U.S.C. §1446(d), Home Depot will promptly give written notice of

the filing of this notice of removal to Plaintiff and will further file a copy of this Notice of

Removal with the District Clerk of Hood County, Texas, where the action was previously

pending.

       9.      Jury Demand – Home Depot hereby requests trial by jury on all issues and

claims in this cause.

       WHEREFORE, Defendant Home Depot U.S.A., Inc. hereby removes the case styled

Kawana Hunter vs. Home Depot U.S.A., Inc.; Cause No. C2021046, and respectfully requests

that this Court assume full jurisdiction of this proceeding for all purposes as if originally filed in

this Court, including but not limited to issuing any orders necessary to stay proceedings in the

State Court Action.




                                                  2
    Case 4:21-cv-00690-BJ Document 1 Filed 05/27/21              Page 3 of 3 PageID 3



                                                   Respectfully submitted,
                                                   Hawkins Parnell & Young, LLP

                                           By:     /s/ Troy D. Helling
                                                   TROY D. HELLING
                                                   State Bar No. 24007340
                                                   thelling@hpylaw.com
                                                   AMY WELBORN
                                                   State Bar No. 24012853
                                                   awelborn@hpylaw.com
                                                   TAYLOR R. YETTER
                                                   State Bar No. 24102672
                                                   tyetter@hpylaw.com

                                                   4514 Cole Ave., Suite 1225
                                                   Dallas, TX 75205
                                                   (214) 780-5100
                                                   (214) 780-5200 (Fax)
                                                   -AND-
                                                   2705 Bee Caves Road, Suite 220
                                                   Austin, Texas 78746
                                                   (512) 687-6900
                                                   (512) 687-6990 (Fax)

                                                   ATTORNEYS FOR DEFENDANT
                                                   HOME DEPOT U.S.A., INC.


                                CERTIFICATE OF SERVICE

       I hereby certify by my signature above that a true and correct copy of the foregoing
document has been sent via electronic service to counsel of record in accordance with the Texas
Rules of Civil Procedure, on this the 27th day of May, 2021.

       James Bauguss III
       eservice@benabbott.com
       Ben Abbott & Associates, PLLC
       1943 Pendleton Drive
       Garland, Texas 75041




                                              3
